Citation Nr: 0824847	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches 
due to brain trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
October 1952.  He was awarded the Purple Heart in December 
1951.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

In July 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

Additionally, in July 2008, the Board granted a motion filed 
by the veteran's representative to advance the veteran's 
appeal on the Board's docket.


FINDING OF FACT

The veteran's headache disorder due to brain trauma is 
manifested by complaints of daily headaches, which are not 
prostrating in nature, and subjective complaints of memory 
loss, difficulty concentrating, and dizziness; at no time has 
the veteran been diagnosed with multi-infarct dementia or any 
neurological disability such as hemiplegia, epileptiform 
seizures, or facial nerve paralysis.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
headaches due to brain trauma are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, 
Diagnostic Codes 8045, 8100; 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in letters dated in March 2006, June 2007, and 
May 2008, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate a 
claim, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The June 2007 and May 2008 letters 
advised the veteran of the types of evidence to submit, such 
as statements from his doctor, statements from other 
individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, both letters advised the veteran of the type of 
evidence needed to establish a disability rating, including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
veteran was provided with the rating criteria to establish a 
disability rating for his disability in the December 2006 
statement of the case and May 2008 letter.  The claim was 
last readjudicated in June 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service-connected headaches due to brain trauma 
are currently rated as 10 percent disabling pursuant to 
Diagnostic Code 8045.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2007).

Thus, Diagnostic Codes 8045 and 9304 are specifically 
applicable to the veteran's claim for an increased rating and 
preclude the assignment of more than a 10 percent rating in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  

No diagnosis of dementia has ever been rendered, and the 
veteran does not allege such.  Notably, the April 2006 and 
June 2007 VA examiners indicated that the veteran was alert 
and oriented to time, place, and person.  Although the 
medical evidence reveals that the veteran currently has some 
difficulty with memory and concentration due to his 
headaches, he does not suffer from multi-infarct dementia.  
The medical evidence also shows that the veteran does not 
suffer from any neurological disorders such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis.  

Consequently, the Board finds that the veteran's service-
connected headaches due to brain trauma are appropriately 
rated as 10 percent disabling.

The Board has also considered whether the veteran's headaches 
would be more appropriately rated under Diagnostic Code 8100 
for migraine headaches.  In this regard, the Board notes that 
the medical evidence does not reflect a current diagnosis of 
migraine headaches.  A VA treatment report in January 2006 
noted the veteran reported an occasional headache which was 
"nothing major."  A 2005 VA examination noted that the 
veteran stated that the pain involved his whole head, was 
variable in intensity ad frequency, and was not associated 
with nausea, vomiting, or photophobia.  A January 2007 VA 
treatment report noted that the veteran's chronic headaches 
were relieved by acetaminophen.  Moreover, the veteran 
testified that he has daily headaches but is able to do 
chores around the house or go to the grocery store when he 
has a headache.  His headaches do not cause him to go to bed 
or cover his eyes, although he will sit in a chair for 20 
minutes.  Upon consideration of the evidence, the Board finds 
that the evidence does not indicate that the veteran suffers 
from migraine headaches or prostrating attacks to warrant an 
evaluation in excess of the 10 percent presently assigned 
under Diagnostic Code 8045.

While the Board notes that during his hearing the veteran 
answered affirmatively to his representative's question about 
experiencing prostrating attacks, the testimony reflects that 
the veteran misunderstood the question to be about his 
prostate disorder.  In this regard, his response indicated 
that he gets up three times at night and in the daytime he 
cannot hold his "water" at times.  The outpatient reports 
note the veteran suffers from benign prostatic hypertrophy, 
and an April 2006 report noted the veteran gets up to urinate 
2 to 3 times per night.  Thus, the Board assigns little 
probative weight to his answer regarding prostrating attacks 
of headaches. 

In summary, at no time during the appeal period has the 
veteran's headache disorder been manifested by greater 
disability than contemplated by the currently assigned 
rating.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) with regard to the veteran's increased rating 
claim.  The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the veteran's brain 
trauma is manifested by headaches, dizziness, some memory 
loss and some difficulty concentrating.  Diagnostic Code 8045 
contemplates evaluating neurological disability and 
subjective complaints surrounding brain trauma, and directs 
that more severe disability manifested by multi-infarct 
dementia be evaluated under Diagnostic Code 9304.  Thus, the 
rating schedule provides for additional and/or more severe 
symptoms than currently shown by the evidence.  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology for his headaches.  His disability 
picture is therefore contemplated by the rating schedule, and 
the assigned schedular evaluation is adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  To the extent the 
veteran's reported headache symptoms are deemed not reflected 
by the rating criteria, his headaches have not been shown to 
require frequent hospitalization or to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Consequently, referral for extraschedular 
consideration is not warranted.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to a rating in excess of 10 percent for headaches 
due to brain trauma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


